          Case 3:19-cv-00640-APG-WGC Document 46 Filed 04/16/21 Page 1 of 1




 1
                              UNITED STATES DISTRICT COURT
 2                                    DISTRICT OF NEVADA

 3 BRUCE BIRCH,                                               Case No. 3:19-cv-00640-APG-WGC

 4                                           Plaintiff,                     ORDER
            v.
 5
     PAM DEL PORTO, et al.,
 6
                                          Defendants.
 7

 8         On January 12, 2021, the defendants filed a suggestion of death on the record stating that

 9 plaintiff Bruce Birch had passed away on January 8, 2021. ECF No. 44.

10         If a party dies and the claim is not extinguished, the court may order substitution
           of the proper party. A motion for substitution may be made by any party or by the
11         decedent’s successor or representative. If the motion is not made within 90 days
           after service of a statement noting the death, the action by or against the decedent
12         must be dismissed.

13 Fed. R. Civ. P. 25(a)(1). On January 14, 2021, I issued an order allowing 90-days for a motion

14 for substitution to be filed by any party or by Birch’s successor or representative. ECF No. 45.

15 That period has expired and there has been no motion for substitution. I thus dismiss the case.

16         I THEREFORE ORDER that this case is dismissed under Fed. R. Civ. P. 25(a)(1).

17         I FURTHER ORDER the Clerk of the Court to close the case and enter judgment

18 accordingly.

19         DATED: April 16, 2021.

20
                                                 ANDREW P. GORDON
21                                               UNITED STATES DISTRICT JUDGE

22

23
